      Case 4:19-cr-00228 Document 80 Filed on 07/13/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                              July 13, 2020
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §   CRIMINAL NO. 4:19-CR-00228-1
                                                §
DEMETRIUS DELAAN WHITE                          §

                                          ORDER

       The Court heard Demetrius Delaan White’s motion for continuance (Dkt. No. 79). The

Court finds that the motion should be and is hereby GRANTED.

       Sentencing is set for October 26, 2020 at 10:00 a.m.

       By October 5, 2020, counsel must object in writing to the facts used and application of
       the guidelines or state that there is no objection.

       By October 19, 2020, the probation officer must submit to the judge the final
       presentence report with an addendum addressing contested issues.

       It is so ORDERED.

       SIGNED on this 13th day of July, 2020.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
